Citation Nr: 0709831	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
benefits in excess of $75 on behalf of the child of the 
veteran in the appellant's custody.

(The issues of entitlement to an evaluation in excess of 40 
percent for a herniated disc at the L4-L5 level, with spinal 
stenosis, and entitlement to a total disability evaluation 
for individual unemployability by reason of service-connected 
disabilities.) 




REPRESENTATION


Veteran represented by: Disabled American Veterans 

Appellant: unrepresented


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from March 15, 1977 and June 
20, 1977, and from January 1978 to October 1983.  The 
appellant is the custodian of the veteran's dependent child.  
The veteran is represented by the Disabled American Veterans. 
The appellant is unrepresented.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In this decision, the RO 
granted apportionment of the veteran's VA disability benefits 
to his dependent child in the monthly amount of $75.00.  The 
appellant has appealed the amount of this apportionment.  

In January 2006, the Board remanded the case to the RO for 
further procedural development.  


FINDINGS OF FACT

1.  The veteran and the appellant have been notified of the 
evidence and information needed to substantiate the claim, 
and all evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.  

2.  The veteran is in receipt of VA compensation benefits 
which include an additional amount for the veteran's 
daughter, A.D.L.  

3.  The veteran is currently providing monthly court ordered 
child support payments in the amount of $100.00 in addition 
to the $75.00 monthly withheld from his VA disability 
compensation as an apportionment to the appellant.  

4.  Evidence of record shows that the veteran's only income 
is his VA compensation benefit.  

5.  A financial need for an additional apportionment on 
behalf of the veteran's daughter, A.D.L., has not been 
demonstrated, and a higher apportionment would cause the 
veteran undue hardship.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
daughter, A.D.L, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5307(a) (2) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.450, 3.451 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA.

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In simultaneously contested claims, such as this, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction (AOJ).  
Additionally, all parties will be notified of the right and 
time limit for initiation of an appeal, as well as hearing 
and representation rights.  38 C.F.R. § 19.100 (2006).  Upon 
the filing of an NOD in a simultaneously contested claim, all 
interested parties and their representatives will be 
furnished a copy of the SOC.  Finally, the interested parties 
who filed an NOD, will be duly notified of the right to file, 
and the time limit within which to file, as a Substantive 
Appeal, and they will be furnished with a VA Form 9.  38 
C.F.R. § 19.101 (2006).  When a Substantive Appeal is filed 
in a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  38 
C.F.R. § 19.102 (2006).  The record indicates that the RO 
provided the requisite notice to the veteran's estranged 
spouse.  

The RO provided the appellant and the veteran with a copy of 
the Special Apportionment Decision, and a statement of the 
case (SOC) in May 2005, which discussed the pertinent 
evidence, and the laws and regulations related to the claim 
for apportionment of his VA disability compensation to his 
estranged spouse.  These documents essentially notified the 
appellant and the veteran of the evidence needed to prevail 
on this claim.  In addition, letters were sent to the 
appellant and the veteran in February 2006 specifically gave 
notice of what evidence they needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
In this case, the RO provided the appellant and the veteran 
VCAA notice by letters dated in February 2006, after 
initially deciding the claim on appeal in a special 
apportionment decision dated in June 2004.  In the VCAA 
notice letters, the RO acknowledged the claim on appeal, 
notified the parties of the evidence needed to substantiate 
that claim, informed them of the VCAA and VA's duties to 
assist and indicated that it was developing this claim 
pursuant to VA's duty to assist.  The RO identified the 
evidence it had received in support of the claim on appeal 
and the evidence VA was responsible for securing.  The RO 
explained that it would make reasonable efforts to assist the 
parties in securing evidence pertinent to the claim provided 
they identified the sources of such evidence.  The RO further 
explained that, ultimately, it was the parties' 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO advised the parties to submit all evidence 
they had or to identify sufficiently all pertinent evidence 
for VA to obtain.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the appellant provided the necessary income and 
expense reports; however, the veteran failed to provide the 
RO with the requested information.  The veteran was notified 
of the need to provide such evidence but he failed to do so.  
The Board notes that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  The Board finds that there are no 
additional records necessary to proceed to a decision in this 
case.  

In light of the foregoing, the Board finds that not only have 
the appellant and the veteran been provided with every 
opportunity to submit evidence and argument with regard to 
the claim and to respond to VA notices, but the actions taken 
by VA have essentially cured any error in the notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant and the 
veteran have been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  For 
these reasons, it is not prejudicial to the appellant or the 
veteran for the Board to proceed to finally decide this 
appeal.  

With respect to the duty to assist, the appellant has 
furnished evidence pertinent to the apportionment claim.  
Neither the appellant nor the veteran has identified any 
additional pertinent evidence regarding the claim; in fact, 
in a VCAA notice response, dated in March 2006, the appellant 
indicated that she had no other information or evidence to 
give to the VA to substantiate her claim.  The Board finds 
that the RO's actions comply with duty to assist 
requirements.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c) 
(1).  


II.  Factual background.

The record reflects that the veteran has been in receipt of 
disability compensation benefits effective from October 27, 
1983; at that time, combined evaluation was 10 percent.  A 
hearing officer's decision, dated in August 1998, granted 
service connection for herniated disk, L4-L5, with spinal 
stenosis; a 20 percent rating was assigned, effective 
February 14, 1997; evaluation for hemorrhoids was increased 
from 0 percent to 10 percent, effective February 14, 1997.  
By a rating action in July 1999, the evaluation for herniated 
disk was increased from 20 percent to 40 percent, effective 
May 30, 1996.  Consequently, at present, the combined 
evaluation for the veteran's disabilities is 50 percent.  
This benefit has included an additional allowance for 
children in his custody.  

The record indicates that the veteran's minor child, A.D.L., 
was born in October 1991.  The appellant made an initial 
claim of entitlement to an apportionment of the veteran's 
compensation benefits in June 2001.  In October 2001, the RO 
originally awarded an apportionment of $75 monthly to the 
veteran's minor daughter, A. D. L. residing with her mother 
and custodian, C. O., which then approximated 10 percent of 
the veteran's total monthly benefit of $787.  

Received in November 2002 was a copy of an Order/Notice to 
withhold of income for child support, which directed the 
veteran's employer to withhold $100 per month for child 
support payments.  

In an award letter dated in September 2003, the veteran was 
informed that his award included benefits for his spouse and 
the child in his custody, and a separate award would be made 
to the child not in his custody.  The appellant has primary 
custody of A.D.L.  

Received in February 2004 was VA Form 21-4138, wherein the 
appellant and custodian of A.D.L. requested an increase in 
the apportionment of the veteran's VA compensation benefits; 
she asked that the amount of the apportionment be amended to 
reflect the increase in the cost of living.  The appellant 
indicated that A.D.L. spent no time with the veteran, and 
that she was with the appellant 100 percent of the time.  In 
that statement, the appellant indicated that her monthly 
expenses consisted of: $1000 for rent, $600 for 
transportation, $400 for food, $$400 for medical expenses, 
$250 for school supplies, $200 for utilities, $200 for 
clothing, $200 for A.D.L.'s enrichment programs, $100 for 
allowance, and $75 for hair care.  

Received in April 2004 was another VA Form 21-4138, wherein 
the appellant indicated that her total monthly income was 
$3000.  In that statement, the appellant indicated that her 
monthly expenses consisted of: $1200 for rent, $500 for 
transportation, $500 for food, $600 for medical expenses, 
$450 for clothing, $250 for entertainment, $200 for 
childcare, $200 for auto insurance, $150 for utilities, $150 
for haircare, $100 for school supplies, $100 for allowance, 
and $50 for telephone.  

Based upon the above information, the RO, in a special 
apportionment decision, dated in June 2004, denied the 
appellant's claim for an increase in the apportionment of the 
veteran's disability compensation benefits.  This decision 
was based on a finding that the appellant's reported expenses 
did not appear to be reasonable for a household consisting of 
2 individuals.  

In her notice of disagreement, dated in June 2004, the 
appellant argued that an increase in the apportionment of the 
veteran's VA compensation benefits would not cause him to 
suffer undue financial hardship.  The appellant maintains 
that an increase in the apportionment of the veteran's 
disability benefits is due to the increase in the cost of 
living.  The appellant further maintains that a review of the 
veteran's current income and expenses would show that an 
increase in the amount of the apportionment would not result 
in an undue financial hardship.  


III.  Legal Analysis.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed in this case. In particular, as 
noted in discussion of the VCAA, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations.  In this regard, the Board notes that the 
veteran was not provided the content of the appellant's 
Substantive Appeal as required by 38 C.F.R. § 19.102.  
However, given that the disposition herein is favorable to 
the veteran, the Board finds that this failure to provide the 
necessary notice harmless error, and further finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  

The appellant contends that she is entitled to an increased 
apportionment for the veteran's minor child because of the 
increase in the cost of living, and the fact that A. D. L 
spent 100 percent of her time with the appellant.  In her 
notice of disagreement, received in June 2004, the appellant 
indicates that the veteran's income would indicate that an 
award of an increased apportionment on behalf of his child 
would not cause the veteran to suffer undue financial 
hardship.  

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances described in 38 
C.F.R. § 3.451.  That rule provides that, without regard to 
any other provision regarding apportionment, where hardship 
is shown to exist, compensation may be apportioned between 
the veteran and his or her "dependents" on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. 
§ 3.451.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  Id.  
As noted, the governing regulation states that an 
apportionment of less than 20 percent of a veteran's benefits 
"ordinarily" "would not provide a reasonable amount for any 
apportionee" (emphasis added).  

The Board has considered the evidence of record and the 
contentions of both the veteran and appellant, but finds that 
the evidence of record does not support an increase in the 
amount of apportionment to the appellant.  The Board notes 
that the veteran is receiving additional benefits for his 
dependent child, and the amount of the apportionment appears 
to be contributing to the support of that child.  The record 
indicates that the veteran is currently entitled to receive 
$755.00 per month, of which he is receiving $680.00.  The 
currently apportioned amount of $75.00 while representing 
less than 20 percent of his compensation benefits is 
supplemental to $100.00 the veteran pays monthly in court 
order child support.  It is not demonstrated by the most 
current information that financial hardship exists solely on 
the basis of her custody of the veteran's dependent child.  
Thus, the Board finds that entitlement to an increased 
apportionment is not warranted.  

The Board has concluded that, based upon a review of her own 
financial information, the appellant has failed to 
demonstrate a credible financial need for an increased 
apportionment.  Factoring in the veteran's court ordered 
child support payments with the monthly apportionment of VA 
disability benefits currently in effect, the Board believes 
she is receiving a reasonable amount of benefits from the 
veteran.  Failure to increase the apportioned amount will not 
cause her financial hardship.  Moreover, since the evidence 
does not demonstrate any other source of income for the 
veteran, an increased apportionment from his VA benefits 
would result in undue financial hardship for him, seriously 
undermining his ability to afford the basic necessities of 
life.  

Hardship contemplates an inability to pay for essentials such 
as food, clothing, shelter or medical expenses.  In this 
case, the appellant's documented income indicates that she is 
able to pay for all her claimed monthly expenses on a monthly 
basis.  There is no evidence of record demonstrating that the 
veteran is unable to pay for all his monthly household 
expenses, but there is evidence that he is in arrears for 
child support.  Taking all these factors into consideration, 
the Board finds that the appellant has not shown entitlement 
to an increased apportionment on the basis of her own 
hardship.  

It is the Board's determination that the evidence 
demonstrates that need for an apportionment in excess of $75 
has not been demonstrated on the basis of hardship.  
Furthermore, an increased apportionment in excess of $75 per 
month to the appellant would also likely result in hardship 
to the veteran because he also owes (and is in arrears of) 
court-ordered child support for his and the appellant's child 
in the amount of $250 per month.  Accordingly, the Board 
concludes that an increased apportionment for the child of 
the veteran in the appellant's custody is not warranted.  

Accordingly, the Board finds that an increased apportionment 
of the veteran's compensation benefits for a child in the 
appellant's custody is not warranted.  38 U.S.C.A. § 5307; 38 
C.F.R. §§ 3.450, 3.451.  


ORDER

An increased apportionment of the veteran's disability 
compensation benefits is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


